Citation Nr: 0905376	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-17 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for scabies.

4.  Entitlement to service connection for a condition 
requiring an angioplasty.

5.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for malaria.

6.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for hepatitis.

7.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for bronchitis.

8.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied recognition as a 
former prisoner of war (POW) for VA purposes.  


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Philippine 
Commonwealth Army from September 1941 to January 1942, and 
from March 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for 
prostate cancer, cataracts, scabies, and a condition 
requiring an angioplasty.  The August 2006 decision also 
declined to find that new and material evidence had been 
received to reopen the Veteran's previously denied claims of 
entitlement to service connection for malaria, hepatitis, and 
bronchitis, and again found that the Veteran was not a former 
POW for VA benefit purposes.  

In June 2007, the Veteran appeared and testified at a hearing 
before a Decision Review Officer (DRO) at the Manila RO.  
Also, in January 2009, the Veteran appeared and testified at 
a video conference hearing before the Board at the Manila RO.  
Both transcripts are of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently diagnosed as having prostate 
cancer attributable to his period of active duty. 

3.  The Veteran is not currently diagnosed as having 
cataracts.

4.  The Veteran is not currently diagnosed as having scabies.

5.  Angioplasty is not a disability upon which service 
connection may be granted, nor is there evidence that the 
Veteran has a current disability for which an angioplasty 
would be performed.

6.  A November 2001 rating decision denied service connection 
for malaria, hepatitis, and bronchitis.  The Veteran was 
notified of the denial and of his appellate rights, but no 
appeal was perfected.  The decision is final.  

7.  New and material evidence has not been received to reopen 
the Veteran's previously denied claims of entitlement to 
service connection for malaria, hepatitis, and bronchitis.

8.  An April 2001 administrative decision declined to 
recognize the Veteran as a former POW for VA purposes.  The 
Veteran was notified of the denial, but no appeal was 
perfected.  Thus, the decision is final.

9.  New and material evidence has not been received to reopen 
the Veteran's previously denied request to be recognized as a 
former POW.  

CONCLUSIONS OF LAW

1.  Prostate cancer was neither caused nor worsened by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Cataracts were neither caused nor worsened by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Scabies were neither caused nor worsened by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  A condition requiring angioplasty was neither caused nor 
worsened by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  The November 2001 rating decision denying service 
connection for malaria, hepatitis, and bronchitis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

6.  Evidence obtained since the November 2001 rating decision 
denying service connection for malaria, hepatitis, and 
bronchitis is not new and material and the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

7.  The April 2001 decision declining to recognize the 
Veteran's status as a former POW is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

8.  Evidence obtained since the April 2001 decision declining 
to recognize the Veteran as a POW is not new and material and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In reference to the Veteran's claim that he be recognized as 
a former POW for benefits purposes, the Board notes that the 
Court has held that the VCAA has no effect on an appeal 
where, as in this claim, the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  As 
explained below, the Veteran fails to meet the definition of 
a former POW for the purpose of legal entitlement to 
presumptive VA benefits for former POWs, and as such, further 
development of the factual evidence by VA would not 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.159(d).  

With respect to all other claims on appeal, the Board finds 
that, in letters dated in March 2006, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Collectively, the letters also provided 
notice of the five elements of a service-connection claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, with respect to the requests to reopen 
previously denied claims, the Board finds that one of the 
March 2006 letters met the specificity required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised 
of the exact reasons for the previous denials of his claims 
and the evidence needed to reopen those claims.

The Board acknowledges that the Veteran claims to have 
current disabilities because of disabilities that he believes 
began as a consequence of his alleged POW status.  The Board 
has addresses his allegations in the form of claims for 
service connection on a secondary basis below.  Although the 
Veteran was not specifically given notice of the evidence 
necessary to substantiate a claim of entitlement to service 
connection on a secondary basis, the Board finds that he is 
not prejudiced by that lack of notice because he does not 
have any service-connected disabilities and all of the 
underlying disabilities alleged to be the cause of current 
disabilities have been properly addressed by VA.  See Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 16 Vet. App. 183 
(2004), that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, notice was given 
prior to the appealed AOJ decision dated in August 2006.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
a DRO in June 2007 and before the Board in January 2009.  The 
Board notes that the Veteran has asserted the existence of 
treatment records related to a November 1991 angioplasty.  
The RO attempted to obtain these records, but has been unable 
to retrieve them.  Also, the Veteran has reported undergoing 
various treatments for his claimed disabilities, but 
indicated that these records are unavailable due to their 
destruction or the death of the treating physicians.  The 
Veteran has not identified other sources of records from 
which relevant information may be obtained.  Thus, it appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
Veteran's claims file.  In fact, in a May 2006 communication 
to VA, the Veteran indicated that he had no further evidence 
to submit in support of his claims.  Additionally, he 
submitted written arguments in January 2009 with a waiver of 
review of that document by the RO.  Consequently, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  As such, the 
Board now turns to the merits of the Veteran's claims.

Service Connection

The Veteran seeks service connection for prostate cancer, 
cataracts, scabies, and a condition requiring angioplasty.  
He has alleged that he was never examined upon service 
separation.  The record, however, reveals that the Veteran 
underwent a physical examination in April 1946 prior to 
discharge.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  




Prostate cancer

The Veteran contends that his prostate cancer is related to 
service or was caused by hepatitis or malaria, disabilities 
he avers began as a result of service.  His service treatment 
records do not include any complaints of or treatment for 
prostate cancer or associated symptoms.  Upon discharge 
medical examination in April 1946, the Veteran had no 
residual disabilities noted and his genitourinary examination 
was reflected as normal.  

The Veteran was first treated for symptoms related to 
prostate cancer in 2004.  In a July 2004 note to the 
Veteran's daughter, the Veteran's urologist indicated that he 
had an elevated prostate specific antigen (PSA) count.  The 
urologist advised that ideally the Veteran's prostate should 
be biopsied, but noted that due to the Veteran's advanced 
age, he would suggest merely treating the underlying 
symptoms.  In a record dated in May 2006, the Veteran was 
noted to have an October 2005 diagnosis of prostate cancer 
and was undergoing continued treatment for it.  In a note 
dated in September 2006, the Veteran's physician indicated 
that the Veteran was diagnosed as having prostate cancer and 
undergoing related treatment.  These records, however, do not 
link the Veteran's prostate cancer to his service nearly 60 
years earlier or to a service-connected disability.  It is 
important to note that neither hepatitis nor malaria are 
deemed to be service-connected disabilities.

Upon review of the evidence of record, the Board finds that 
the Veteran is not entitled to service connection for 
prostate cancer on a direct or secondary basis.  There was no 
evidence of treatment for symptoms related to prostate cancer 
in service or for over six decades following service.  
Additionally, there is no evidence of record linking the 
Veteran's currently diagnosed prostate cancer to service or 
to a service-connected disability.  

The Board appreciates the Veteran's assertions that his 
prostate cancer is related to service or to malaria and/or 
hepatitis diagnoses, but notes that the Veteran is competent, 
as a layman, only to report that to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is certainly competent to testify as to symptoms which are 
non-medical in nature, however, he is not competent to render 
a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  Malaria and hepatitis are not disabilities for 
which the Veteran is service connected, and his prostate 
cancer cannot be secondarily related to them for service 
connection purposes.  Absent a competent medical opinion 
linking the Veteran's currently diagnosed prostate cancer to 
service or service-connected disability, service connection 
must be denied.  

Cataracts

The Veteran contends that he has cataracts due to sleep 
deprivation incurred in service.  He asserted that while in 
service, he was required to keep his eyes open for long 
periods of time causing dirt and debris to enter them.  He 
alleged that years later, this caused cataracts.

Consistent with the Veteran's assertions, he was not treated 
for cataracts in service.  Further, his service treatment 
records are devoid of any treatment for an eye condition, and 
upon discharge, his eyes were found to be normal.  Post-
service treatment records are also devoid of treatment for, 
or a diagnosis of, an eye condition, including cataracts.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of cataracts.  As noted above, 
for service connection to be awarded, there must be evidence 
of a current disability related to service.  There is no 
clinical evidence establishing a current diagnosis of 
cataracts or other eye disability.  Although the Board 
appreciates the Veteran's assertions, it must find that 
absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of an eye disability, 
including cataracts, related to the veteran's service, 
service connection must be denied.

Scabies

The Veteran contends that he acquired scabies during service.  
He asserts that he currently self treats the condition with 
boiled guava leaves.  The Veteran's service treatment records 
are devoid of any treatment for or diagnosis of a skin 
disability.  In fact, in his April 1946 discharge medical 
examination, his skin and lymphatics were found to be normal.  
Further, the Veteran's post-service clinical records are also 
silent as to treatment for a skin disability, including 
scabies.  

Upon careful review of the evidence of record, the Board 
finds that there is no current diagnosis of a skin 
disability, including scabies.  As related above, absent a 
disease or injury incurred during service or as a consequence 
of a service-connected disability, the basic compensation 
statutes cannot be satisfied.  See Sanchez-Benitez.  As such, 
because there is no evidence of a current skin disability, 
including scabies, service connection must be denied.  

Condition requiring an angioplasty

The Veteran contends that he underwent an angioplasty in 
November 1991.  He has not asserted any associated disability 
with the performance of an angioplasty.  He advised that he 
underwent the angioplasty at St. Joseph's Hospital in 
Paterson, New Jersey.  The RO requested these treatment 
records, but no response was received.  The Veteran has not 
asserted the existence of other relevant records related to 
his claimed condition requiring an angioplasty.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to service connection for a 
condition requiring an angioplasty as an angioplasty is not a 
disability for which service connection can be granted.  
Further, the Board finds there is no underlying disability 
diagnosed related to the Veteran's alleged 1991 angioplasty.  
Absent proof of a present disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
such, service connection for a condition requiring an 
angioplasty is denied.  


New and Material Evidence

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been obtained sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claims of service connection for malaria, hepatitis, 
bronchitis, and entitlement to recognition as a former POW.  

In April 2001, the RO declined to recognize the Veteran as a 
POW for VA purposes based upon the findings of the service 
department.  In November 2001, the RO denied the Veteran's 
claims of entitlement to service connection for malaria, 
hepatitis, and bronchitis.  The Veteran was advised of the 
denial of benefits and of his appellate rights, but did not 
appeal the decisions.  As such, both decisions became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in January 2006, the 
Veteran seeks to reopen his previously denied claims of 
service connection for malaria, hepatitis, bronchitis, and 
recognition as a former POW.  Generally, where prior RO 
decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Malaria, hepatitis, and bronchitis

The evidence of record at the time of the November 2001 
rating decision included the Veteran's service treatment 
records, post-service treatment records dated from June to 
August 1982, and private physicians' letters regarding the 
Veteran's treatment for malaria, hepatitis, and respiratory 
infection/pneumonia, dated in 1985.  Evidence received since 
November 2001 includes statements from the veteran, 
duplicates of post-service treatment records and letters 
regarding treatment, an April 2007 note regarding treatment 
for a lung condition, the June 2007 DRO hearing transcript, 
and the January 2009 Board hearing transcript.  

The newly submitted evidence is essentially duplicative and 
cumulative of the evidence of record at the time of the 
November 2001 rating decision.  Specifically, there is no 
evidence that the Veteran is currently undergoing treatment 
for malaria, hepatitis or bronchitis, nor is there evidence 
of any chronic disabilities related to the claimed 
conditions.  The April 2007 treatment note from the Veteran's 
daughter (a pulmonologist) indicated that the veteran was 
currently diagnosed as having allergic rhinitis and bronchial 
asthma.  During his June 2007 DRO hearing, the Veteran 
testified that he was treated for malaria when he had a 
"chill."  He advised that he was last "chilled" in 
November 2006 and was treated by his daughter.  He further 
testified that he was currently being treated for asthma that 
had developed from bronchitis.  In a January 2009 statement 
submitted by the Veteran, he indicated that he is currently 
receiving treatment for pulmonary tuberculosis (PTB) and a 
moderate pleural effusion.  He did not assert that he was 
being treated for bronchitis.  



There is no evidence of record to support the Veteran's 
assertion that his asthma developed from bronchitis, nor is 
there evidence that the Veteran has bronchitis related to his 
period of active duty.  Asthma, PTB, and bronchitis are 
distinct disabilities for VA compensation purposes.  Again, 
the Board notes that the Veteran is competent, as a layman, 
to report that to which he has personal knowledge but he is 
not competent to offer a medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the Veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, the Veteran is not competent to assert that 
his asthma and alleged PTB are related to bronchitis.  

Following a complete and careful review of the record, the 
Board finds that some of the evidence obtained since November 
2001 is new, in that it was not previously before agency 
decision-makers when deciding the original claims.  The 
evidence, however, is not material because it does not speak 
to unestablished facts necessary to substantiate the claims-
specifically, whether the Veteran is currently diagnosed as 
having malaria, hepatitis, and bronchitis related to his 
service.  The Veteran also submitted documentation that was 
previously of record at the time of the November 2001 
decision and additional evidence unrelated to the above-
claimed conditions.  Consequently, the claims are not 
reopened and remain denied.

Recognition as a former POW

Evidence of record at the time of the April 2001 
administrative decision included the Veteran's service 
records, verification from the service department regarding 
the Veteran's service, dated in December 1970, and the 
Veteran's June 2000 and September 2000 statements regarding 
POW status.  The April 2001 administrative decision found 
that the Veteran was not entitled to recognition as a former 
POW because the service department records regarding the 
Veteran's service were devoid of a notation that the Veteran 
had POW status while in service. 

Evidence received since April 2001 includes statements 
submitted by the Veteran indicating that he should be 
entitled to recognized status as a former POW for VA benefits 
purposes, the June 2007 DRO hearing transcript, and the 
January 2009 Board hearing transcript.  In his statements and 
during his testimony, the Veteran essentially asserted the 
same contentions regarding his alleged in-service capture in 
January 1942.  There was no official evidence received to 
contradict the findings of the service department.  

Following a complete and careful review of the record, the 
Board finds that some of evidence obtained since April 2001 
is new, in that it was not previously before agency decision-
makers when deciding the original claim.  The evidence, 
however, is not material because it does not speak to an 
unestablished fact necessary to substantiate the claim-
specifically, whether the Veteran had POW status during 
service.  Because a service department determination as to an 
individual's service is binding on VA and there is no 
evidence outside of the Veteran's personal assertions to 
contradict that determination, the Board must conclude that 
new and material evidence has not been submitted or obtained 
to show that the Veteran is a former POW.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 
2 Vet. App. 530 (1992); 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  
Consequently, the Veteran's claim of entitlement to 
recognition as a former POW is not reopened and remains 
denied.  













ORDER

Service connection for prostate cancer, cataracts, scabies, 
and for a condition requiring angioplasty is denied.

New and material evidence not having been obtained, the 
veteran's claims of entitlement to service connection for 
malaria, hepatitis and bronchitis are not reopened and remain 
denied.

New and material evidence not having been obtained, the 
veteran's claim of entitlement to recognition as a former POW 
for VA purposes is not reopened and remains denied.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


